Exhibit 10.7

EXECUTION VERSION

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this 15th day of April, 2016, by and between the Grantor listed on the signature
pages hereof (the “Grantor”), and Wilmington Savings Fund Society, FSB (“WSFS”),
a federal savings bank having its principal corporate trust office at 500
Delaware Avenue, Wilmington, Delaware 19801, in its capacity as collateral
trustee for each holder of Notes (in such capacity, together with its successors
and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Indenture dated as of April 15, 2016 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Indenture”) by and among Nuverra Environmental Solutions, Inc., a Delaware
corporation, as Issuer (“Issuer”), and WSFS, as trustee (the “Trustee”), the
Issuer has issued its 12.500% / 10.000% Senior Secured Second Lien Notes due
2021 (the “Notes”); and

WHEREAS, in connection with the Indenture, the Grantor has executed and
delivered to Agent, for the benefit of the holders of Notes, that certain
Security Agreement, dated as of April 15, 2016 (including all annexes, exhibits
or schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantor is required to execute and
deliver to Agent, for the benefit of the holders of Notes, this Trademark
Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor hereby agrees as follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Indenture, and this Trademark Security Agreement shall
be subject to the rules of construction set forth in Section 1(b) of the
Security Agreement, which rules of construction are incorporated herein by this
reference, mutatis mutandis.

2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit of the
holders of Notes, to secure the Secured Obligations, a continuing security
interest (referred to in this Trademark Security Agreement as the “Security
Interest”) in all of Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired or arising (collectively, the
“Trademark Collateral”):

(a) all of its Trademarks and Trademark Intellectual Property Licenses to which
it is a party including those referred to on Schedule I;

(b) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark Intellectual Property License; and

 

D-1



--------------------------------------------------------------------------------

(c) all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark, or (iii) right to receive license fees, royalties, and other
compensation under any Trademark Intellectual Property License.

3. SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations owed by
Grantor to Agent, the holders of Notes or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Trademark
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the holders of Notes, pursuant to the Security
Agreement. Grantor hereby acknowledges and affirms that the rights and remedies
of Agent with respect to the Security Interest in the Trademark Collateral made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein. To the extent there is any inconsistency between this Trademark
Security Agreement and the Security Agreement, the Security Agreement shall
control.

5. AUTHORIZATION TO SUPPLEMENT. If Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantor shall give prompt notice in writing to
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration. Without limiting Grantor’s obligations under this
Section, Grantor hereby authorizes Agent unilaterally to modify this Trademark
Security Agreement by amending Schedule I to include any such new trademark
rights of Grantor. Notwithstanding the foregoing, no failure to so modify this
Trademark Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

6. COUNTERPARTS. This Trademark Security Agreement is a Security Document. This
Trademark Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Trademark Security
Agreement. Delivery of an executed counterpart of this Trademark Security
Agreement by telefacsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Trademark Security Agreement. Any party delivering an executed counterpart of
this Trademark Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Trademark Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Trademark Security Agreement.

 

D-2



--------------------------------------------------------------------------------

7. CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS TRADEMARK SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 25 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature page follows]

 

D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTOR:     NUVERRA ENVIRONMENTAL SOLUTIONS, INC.     By:  

/s/ Mark D. Johnsrud

    Name:   Mark D. Johnsrud     Title:   Chairman and Chief Executive Officer
AGENT:     WILMINGTON SAVINGS FUND SOCIETY, FSB     By:  

/s/ Geoffrey J. Lewis

    Name:   Geoffrey J. Lewis     Title:   Vice President

 

D-4